Citation Nr: 1732560	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  09-11 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for the residuals of left knee arthroscopy and anterior cruciate ligament reconstruction prior to January 7, 2013 and in excess of 20 percent thereafter.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1987 to February 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction was subsequently transferred to the RO in Waco, Texas.  

This claim was previously before the Board in September 2015 and March 2017, at which time the Board remanded it for additional development.


FINDING OF FACT

Prior to the promulgation of a decision regarding the issue of entitlement to an initial rating in excess of 10 percent for the residuals of left knee arthroscopy and anterior cruciate ligament reconstruction prior to January 7, 2013, and in excess of 20 percent thereafter, the Veteran requested a withdrawal of this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal regarding the issue of entitlement to an initial rating in excess of 10 percent for the residuals of left knee arthroscopy and anterior cruciate ligament reconstruction prior to January 7, 2013, and in excess of 20 percent thereafter, have been met.  38 U.S.C.S. §7105(d)(5) (LexisNexis 2017); 38 C.F.R. § 20.204 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Substantive Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.S. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing.  Id.  They must include the name of the veteran, the name of the claimant or appellant if other than the veteran (e.g., a veteran's survivor, a guardian, or a fiduciary appointed to receive VA benefits on an individual's behalf), the applicable Department of Veterans Affairs file number, and a statement that the appeal is withdrawn.  Id.  If the appeal involves multiple issues, the withdrawal must specify that the appeal is withdrawn in its entirety, or list the issue(s) withdrawn from the appeal.  Id. 

Here, in a VA Form 21-4138, Statement in Support of Claim dated May 2017, the Veteran withdrew his appeal on the issue of entitlement to an initial rating in excess of 10 percent for the residuals of left knee arthroscopy and anterior cruciate ligament reconstruction prior to January 7, 2013, and in excess of 20 percent thereafter.  See May 2017 VA Form 21-4138, Statement in Support of Claim.  The Veteran's statement is in writing, includes the Veteran's name and claim number, and clearly expresses the intent to withdraw the appeal of the stated claim. 

Therefore, there remain no allegations of errors of fact or law for appellate consideration on these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of this claim, and it is dismissed.




(CONTINUED ON NEXT PAGE)


ORDER

The appeal as to the issue of entitlement to an initial rating in excess of 10 percent for the residuals of left knee arthroscopy and anterior cruciate ligament reconstruction prior to January 7, 2013, and in excess of 20 percent thereafter, is dismissed.




____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


